EXHIBIT KPMG LLPChartered Accountants600-128 4th Avenue SouthSaskatoon Saskatchewan S7K 1M8 Canada TelephoneFaxInternet (306) 934-6200(306) 934-6233 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Claude Resources Inc. We have audited Claude Resources Inc. ("the Company")’s internal control over financial reporting as of December 31, 2008, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s discussion and analysis.
